Citation Nr: 1622485	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-33 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cervical spine stenosis.

2.  Entitlement to service connection for cervical radiculopathy of the bilateral upper extremities.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for tremors.

5.  Entitlement to service connection for bilateral foot disorder, to include as secondary to service-connected disability. 

6.  Entitlement to an initial disability rating in excess of 70 percent for depressive disorder.

7.  Entitlement to a disability rating in excess of 20 percent prior to April 28, 2010, and in excess of 40 percent thereafter, for degenerative disc disease of the lumbar spine.

8.  Entitlement to a disability rating in excess of 20 percent for lumbar radiculopathy of the right leg.

9.  Entitlement to a disability rating in excess of 20 percent for lumbar radiculopathy of the left leg.


REPRESENTATION

Appellant represented by:	York County Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to September 1981.  The Veteran also had additional unverified service in the Army Reserve and National Guard.

These matters come to the Board of Veterans Appeals (Board) from September 2010 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania

These matters were previously before the Board in June 2015 when they were remanded for further development.  The case has been reassigned to the undersigned.  The Board finds that there has been substantial compliance with the directives of its remand with regard to the issue being decided below. 

In April 2016, the Veteran submitted a VA Form 21-22 appointing the York County Department of Veterans Affairs (ODAGVA) (Office of Deputy Adjutant General), as his representative.  

The issues of entitlement to service connection for cervical spine stenosis, cervical radiculopathy of the bilateral upper extremities, PTSD, tremors, and entitlement to an increased rating for depressive disorder, degenerative disc disease of the lumbar spine, lumbar radiculopathy of the right leg, and lumbar radiculopathy of the left leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran has a current right or left foot disability causally related to, or aggravated by, active service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral foot disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in July 2010. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran in support of the claim.  The Veteran has not indicated that there are additional VA treatment records that remain outstanding with respect to his feet.  In addition, he has not alleged, and has not provided VA with authorization for it to obtain, additional private records for his feet.   

The Board has considered whether a specific VA examination and opinion is warranted on the issue of entitlement to service connection for bilateral foot disability but finds that it is not.  The Board finds, as is discussed in further detail below, that the most probative evidence is against a finding of a left foot injury or disease in service. Thus, an etiology opinion as to a current disability, more than three decades after service, is not warranted.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).   In addition, the evidence is against a finding of continuity of symptoms of a right foot injury or disease from service. and there is no probative clinical opinion which indicates that the Veteran may have a current right foot disability causally related to active service.  Finally, there is no probative evidence which reflects that the Veteran may have a foot disability causally related to, or aggravated by, a service-connected disability.   Thus, an examination/opinion is not warranted.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).   

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has bilateral foot disability due to service or a service-connected disability.  He contends that he injured his left foot in service and has an altered gait as a result, which in turn resulted in degeneration of his lumbar spine with sciatica.  (See June 2011 typed certified statement.)

The Board finds, for the reasons noted below, that service connection is not warranted.

A January 1979 STR and a Musculoskeletal Extremity record reflect that the Veteran had a right ankle sprain and was to use a heat pack.  He was given a profile to prohibit running or jumping for two days.  

The STRs for the Veteran's remaining 21 months of service are negative for complaints of either foot.  The Veteran sought treatment on several occasions for a variety of disabilities but not for his feet or ankle.  The STRs reflect that he sought treatment for back pain (July 1979), having been struck in the face (July 1979), a lesion (November 1979), more back pain (January 1980, March 1980, April 1980), and right ear hearing difficulty (February 1981).  The Board finds that if the Veteran had left foot complaints or continued complaints of the right foot/ankle, it would have been reasonable him to have sought treatment for it as he did for his other complaints. 

The Veteran's August 1981 report of medical history for separation purposes reflects that the Veteran denied lameness, bone joint or other deformity, or foot trouble.  He noted recurrent back pain.  The Board finds that if the Veteran had complaints at the time of separation, it would have been reasonable for the Veteran to reported it, rather than deny it.  

In addition, the Veteran's August 1981 report of medical examination reflects normal feet upon evaluation. 

The Veteran's August 1998 report of medical history for reenlistment purposes reflects that he reported that he was in "excellent health".  He denied foot trouble, or bone joint or other deformity.  No defects were noted upon examination and he was noted to have normal feet.   

The Board finds that any statement as to continuity of symptoms of a foot disability since Army service lacks credibility as it is inconsistent with other evidence of record, including examination records and the Veteran's statements in 1981 and 1998.  The Veteran separated from Army service in 1981.  There are no STRs from the time period close to separation which reflect complaints of the feet.  The Veteran's 1981 report of medical history reflects that he denied foot trouble and his feet were normal upon examination.  Moreover, he denied foot trouble more than a decade later in 1998 when he completed a report of history for reenlistment purposes.  

The Board finds that the STRs, which are contemporaneous to service, are more credible than the Veteran's statements made years after service. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511  (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony.)  The STRs are against a finding of a disease, injury, or disability of the left foot during any period of service, and against a finding of disease, injury, or disability of the right foot in the last year and a half of service, to include upon discharge.  

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan, supra.  However, in this instance, to the extent that the Veteran suggests he has had continuous foot problems since service, there are contemporaneous records - including the Veteran's 1981 examination report and 1981 and 1998 self-provided medical history reports that contradict the Veteran's contention. See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).  Not only may the Veteran's memory be faulty with the passage of time but self-interest may play a role in the more recent statements.  See Pond v. West, 12 Vet. App. 24, 25 (1991).

Any clinical opinion which relies on a less than credible history of continuity of symptoms since service or of a left foot injury or disease in service would lack probative value. 

In addition, the private records do not support a finding of continuity of symptoms since service.  The earliest clinical evidence of post service foot problem is approximately two decades after separation from active service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A May 2001 Albert Einstein Healthcare Network reflects that the Veteran had left foot pain.  The pain was located in the left big toe after the Veteran dropped a 50 pound box of chicken on it the previous night. The pain was constant and throbbing. 

October 2005 correspondence from Dr. S. Jakab (Gastroenterology and Hepatology) reflects that the Veteran reported a past medical history of foot surgery in 1971.  This would.  have been more than six years prior to service and the Veteran has not provided clinical records to support a preexisting disability. 

A September 2006 VA clinical record reflects that the Veteran reported that he had a ruptured Achilles tendon of the left foot in 1976.  This would have been more than four years prior to active service and the Veteran has not provided clinical records to support a preexisting disability. 

An April 2007 Thomas Jefferson University Hospital record (when the Veteran was 46 years old) reflects that the Veteran reported that he injured his right foot/ankle two weeks earlier.  He reported that he was walking down stairs and mis-stepped.  the assessment was a right foot sprain.  The radiology report reflects that the ankle mortise is intact, the joint spaces are preserved, there was no facture, and there was no dislocation.  There were two small ossicles seen at the lateral aspect of the calcaneocuboid joint.  There is no clinical evidence that the ossicles in the calcaneocuboid joint are in any way related to the Veteran's sprain in service.  

A December 2007 VA primary care note reflects that the Veteran reported intermittent swelling of bilateral 1st toe MTPs.  He reported that it was painful and "jumps from one foot to the other."  The Veteran reported a past left ankle ligament surgery.  The examiner opined that the Veteran's lower extremity pain is symmetric and sounds like neuropathic pain rather than radiculopathy.

An SSA record reflects that that the Veteran reported a left foot injury and was treated in November 2005 by Dr. T. in Philadelphia.  There is no indication that this was related to service, and the Veteran has not provided VA with any such records.

A September 2009 VA physical medicine rehabilitation record reflects that the Veteran reported dull pain of the back, dull pain on both legs and intermittent numbness of both feet.  

A January 2011 VA examination report for the Veteran's cervical spine reflects that the Veteran did not have left or right foot symptoms.  The radiology record reflects no evidence of fracture, no evidence of dislocation or other bony abnormality, and no soft tissue swelling.  The impression was a "normal examination".

An April 2014 VA record reflects that the Veteran reported that he has back pain which radiates down to his foot.

The Veteran is competent to report symptoms such as feeling of numbness and pain. He has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.   See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

The preponderance of the evidence of record is against a finding that the Veteran has a disability of either foot that is related to service [excluding his service-connected radiculopathy of the lower extremities].  The record does not reflect that the Veteran has a current left foot disability.  In addition the only right foot disability may possibly be the ossicles noted upon x-ray in 2007 with no clinical indication that it may be related to service (See 2011 VA examination report and 2007 private record).  While he may have pain and/or numbness which travels into his feet, the evidence does not support a finding of a disability of the foot separate from his already service-connected radiculopathy.  38 C.F.R. § 4.14.  As discussed below, the Veteran's claims for entitlement to increased ratings for radiculopathy of the legs, which would include symptoms extending into the feet, is being remanded for further development.  
 
In sum, the competent credible evidence of record is against a finding of a left foot disability or a right foot disability related to service.  The earliest post service clinical evidence of a foot disability is more than two decades after separation from service and post-service records indicate intercurrent injuries (i.e., May 2001 left foot pain due to dropping heavy object on foot and April 2007 right foot sprain due to misstep on stairs).  The probative evidence does not reflect a current foot disability which is as likely as not causally related to, or aggravated by, active service or a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for bilateral foot disorder, to include as secondary to service-connected disability, is denied.


REMAND

In June 2015, the Board remanded the claims for VA to obtain several VA examinations.

The claims file reflects that the Veteran failed to report for examination(s), and such were cancelled on October 30, 2015.  However, a copy of the examination letter notifying the Veteran of the date and time is not associated with the claims file.  Moreover, the supplemental statement of the case (SSOC) does not include the date of the notification letter. (The claims file reflects that VA had the Veteran's correct address.)

In January 2016 correspondence, the Veteran stated that he "was just off of back surgery and was never told of any examinations."  He also stated that he was "willing to move forward with any and all examinations deemed needed."

Based on the foregoing, the Board finds that the Veteran should again be afforded examinations.


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any outstanding VA and private treatment records for the issues remaining on appeal, to include records of the Veteran's claimed back surgery in 2015, and associate them with the claims file.  

2.  With regard to the cervical spine and radiculopathy of the upper extremities, schedule the Veteran for examination.  The examiner should opine as to whether it is as likely as not (50 percent or greater) that the Veteran has a cervical spine disability and/or radiculopathy which is causally related to, or aggravated by service, to include as a result of the Veteran's twisting his neck from falling off a truck after being hit by an ashtray in 1979.  The examiner should consider and discuss as necessary November 2004 and October 2005 letters from private physicians which reflect that the Veteran experienced a cervical disk herniation status post trauma from a garage door falling on his neck in 1991.

The examiner should consider the other pertinent evidence of record, to include the STRs (to include July 1979, and the May 1981 and August 1998 reports of medical history) and the prior VA examination reports.

Any opinion expressed must be accompanied by a complete rationale.

3.  Schedule the Veteran for an appropriate examination to assess the severity of his service-connected depression and to identify the nature and etiology of any other diagnosed psychiatric disabilities.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

a. With regard to depression, the examiner should describe the severity of the Veteran's depression and its impact on his functioning, including how his depression has affected his ability to work.  Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by the Veteran's service-connected depression.  In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

b. The examiner should opine as to whether it is as likely as not (50 percent or greater) that the Veteran has PTSD that is related to, or aggravated by, service or a service-connected disability.  The examiner should be informed that for the purposes of the examination, the in-service stressor of falling off of a truck after being hit in the face with an ashtray has been verified.

c. The examiner should opine as to whether it is as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability other than PTSD and depression that is related to, or aggravated by, service or a service-connected disability.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles.

4.  Schedule the Veteran for appropriate orthopedic and neurological examination(s):

a. to assess the current severity of the Veteran's service-connected degenerative disc disease of the lumbar spine with bilateral radiculopathy; and

b. to address the Veteran's contention as to "tremors".

5.  If the Veteran fails to report for any examination, please document the information in the electronic claims folder. 

6.  Thereafter, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


